Case 1:19-cv-00822-MKB-VMS Document 19 Filed 10/25/19 Page 1 of 42 PageID #: 320




  THE ROSEN LAW FIRM, P.A.
  Phillip Kim
  Laurence M. Rosen
  Yu Shi
  275 Madison Ave, 40th Floor
  New York, New York 10016
  Telephone: (212) 686-1060
  Fax: (212) 202-3827
  Email: pkim@rosenlegal.com
          lrosen@rosenlegal.com
          yshi@rosenlegal.com

  Lead Counsel for Plaintiffs

                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

    PATRICK MACHNIEWICZ, Individually and
    on behalf of all others similarly situated,       Case No: 1:19-cv-0822-MKB-VMS

           Plaintiff,
                                                      AMENDED CLASS ACTION
           v.                                         COMPLAINT FOR VIOLATIONS OF
                                                      THE FEDERAL SECURITIES LAWS
    UXIN LIMITED, KUN DAI, ZHEN ZENG,
    RONG LU, JULIAN CHENG, DOU SHEN,
    HAINAN TAN, MORGAN STANLEY & CO. CLASS ACTION
    INTERNATIONAL PLC, GOLDMAN SACHS
    (ASIA) L.L.C., J.P. MORGAN SECURITIES
    LLC, CHINA INTERNATIONAL CAPITAL      JURY TRIAL DEMANDED
    CORPORATION HONG KONG SECURITIES
    LIMITED, and CHINA RENAISSANCE
    SECURITIES (HONG KONG) LIMITED,

           Defendants.


         Lead Plaintiff Saleh Doron Gahtan and named plaintiff Daniel Chiu (“Plaintiffs”),

  individually and on behalf of all other persons similarly situated, by Plaintiffs’ undersigned

  attorneys, for Plaintiffs’ complaint against Defendants (defined below), alleges the following

  based upon personal knowledge as to Plaintiffs and Plaintiffs’ own acts, and information and

  belief as to all other matters, based upon, inter alia, the investigation conducted by and through


                                                  1
Case 1:19-cv-00822-MKB-VMS Document 19 Filed 10/25/19 Page 2 of 42 PageID #: 321




  their attorneys, which included, among other things, a review of the Defendants’ public

  documents, conference calls and announcements made by Defendants, United States Securities

  and Exchange Commission (“SEC”) filings, wire and press releases published by and regarding

  Uxin Limited (“Uxin” or the “Company”), interviews with former employees, and information

  readily obtainable on the Internet. Plaintiffs believe that substantial evidentiary support will exist

  for the allegations set forth herein after a reasonable opportunity for discovery.

                                    NATURE OF THE ACTION

         1.      This is a securities class action on behalf of all purchasers of Uxin American

  Depositary Shares (“ADSs”) from June 27, 2018 through April 15, 2019, inclusive (the “Class,”

  and the period from June 27, 2018 to April 15, 2019 is the “Class Period”). 1 Plaintiffs bring the

  following claims on behalf of the Class: (1) Sections 11, 12(a)(2), and 15 under the Securities Act

  for all purchasers of Uxin ADSs pursuant and/or traceable to the Registration Statement and

  Prospectus (collectively, the “Registration Statement”) in connection with Uxin’s June 27, 2018

  initial public offering (“IPO”); and (2) Section 10(b) and 20(a) claims under the Securities

  Exchange Act of 1934 (the “Exchange Act”) for all purchasers of Uxin ADSs during the Class

  Period, except persons who purchased directly from the Underwriters (defined below) at the

  offering price in the IPO.




  1
   Excluded from the Class are: (a) persons who suffered no compensable losses; and (b)
  Defendants; the present and former officers and directors of Uxin at all relevant times; members
  of such excluded persons’ immediate families and their legal representatives, heirs, successors,
  or assigns, and any entity in which any of the Defendants, or any person excluded under this
  subsection (b), has or had a majority ownership interest at any time.

                                                    2
Case 1:19-cv-00822-MKB-VMS Document 19 Filed 10/25/19 Page 3 of 42 PageID #: 322




          2.      Uxin is a China-based company incorporated under the laws of the Cayman

  Islands. It is headquartered in Beijing, China. Uxin operates a used car e-commerce platform in

  China, facilitating the purchases and sales of used cars.

          3.      Uxin describes itself as the largest used car e-commerce platform in China in terms

  of both the number of transactions facilitated (i.e. transaction volume) and total gross merchandise

  value (GMV) of used cars sold.

          4.      Uxin’s operates in two main segments: Uxin Used Car (known as “2C”), which

  sells to consumers, and Uxin Auction (known as “2B”), which sells to businesses. Uxin makes

  money from the fees it charges for transaction facilitation and auto loan facilitation.

          5.      Uxin’s 2B business, which accounted for 27% of Uxin’s total revenue in 2017, is

  compromised of two components: C2B (consumers selling used cars to dealers), and B2B (dealers

  selling used cars to other dealers).

          6.      On June 27, 2018, Uxin went public in the United States via an initial public

  offering (the “IPO”). In the IPO, Uxin sold 25,000,000 ADSs at a price of $9.00 per ADS,

  receiving total proceeds of $209.25 million after underwriting commissions. In connection with

  the IPO, Uxin filed a registration statement and prospectus (together, the “Registration

  Statement”) with the SEC.

          7.      In the Registration Statement, Uxin touted its proprietary “300 check point”

  inspection service, known as Check Auto, calling it a “key feature” and “critical foundation” of

  Uxin’s business.

          8.      Unbeknownst to investors, Uxin was embarking on a plan to drastically curtail its

  2B business and stop providing Check Auto services to consumers who utilize Uxin’s platform to

  sell their used cars to dealers.



                                                   3
Case 1:19-cv-00822-MKB-VMS Document 19 Filed 10/25/19 Page 4 of 42 PageID #: 323




          9.     Less than two months after the IPO, on August 22, 2018 Uxin announced that it

  was changing its business model. Specifically, Uxin would drastically reduce the scope of its 2B

  business and cease providing inspections and ancillary services – a competitive advantage

  differentiating Uxin from its competitors – to consumers who sell their cars on Uxin’s 2B platform

  (i.e. C2B transactions).

          10.    The significance of this shift in business strategy became apparent when, on

  November 19, 2018, Uxin disclosed that in the third quarter of 2018, its 2B business transaction

  volume had decreased by 8.5% year-over-year. Additionally, GMV for Uxin’s 2B business had

  declined by over RMB 700 million compared to the same period the year before. Uxin attributed

  these declines to its “recent change of approach in serving customers with car-selling needs as

  disclosed in the prior quarter.” Uxin noted that if it excluded the impact from the shift in business

  strategy, the 2B business actually experienced considerable growth year-over-year instead of the

  decline that occurred.

          11.    Following this news, Uxin ADS price fell by $0.60 per share, or more than 11%,

  to close at $4.50 per ADS on November 20, 2018, approximately 50% below the $9.00 IPO price.

          12.    The full extent of Uxin’s decision to change its 2B service and eliminate Check

  Auto for C2B transactions became clear on March 14, 2019, when Uxin announced its fourth

  quarter and full year 2018 financial results. Uxin disclosed that transaction volume for its 2B

  business declined to 72,081 in the fourth quarter, representing a year-on-year decline of 37.1%.

  Additionally, GMV for the 2B business declined by 8.8% for the quarter and 12.2% for the full

  year.




                                                   4
Case 1:19-cv-00822-MKB-VMS Document 19 Filed 10/25/19 Page 5 of 42 PageID #: 324




         13.      In its 2018 annual report, Uxin finally admitted that its decision to curtail the 2B

  business was material, stating: “Such adjustment may not achieve expected results and may have

  a material and adverse impact on our financial condition and results of operation.”

         14.      Furthermore, on April 16, 2019, the analyst firm J Capital Research USA LLC

  issued a report revealing that Uxin made additional misleading statements in the Registration

  Statement.

         15.      J Capital found that Uxin had grossly inflated its transaction volume and GMV in

  the Registration Statement, casting grave doubt on Uxin’s claim that it’s the “largest used car e-

  commerce platform in China.”

         16.      Specifically, J Capital found that Uxin provides POS software (i.e. software for

  processing payments) to car dealers, and Uxin counts every transaction processed using Uxin’s

  POS as Uxin transactions, regardless of whether they were actually facilitated by Uxin. In other

  words, third-party transactions that had nothing to do with Uxin were counted as Uxin

  transactions.

         17.      J Capital’s findings were confirmed by Uxin’s later admissions. Uxin’s 2018 20-

  F, filed with the SEC on April 29, 2019, disclosed for the first time that Uxin’s reported GMV

  included “certain free-of-charge intraregional transactions we facilitate…”. Then, on June 10,

  2019, Uxin disclosed that, beginning the first quarter ended March 31, 2019, “Uxin will only

  disclose the transaction volume and the corresponding GMV for the transactions which generate

  revenues.”

         18.      As a result, Uxin’s transaction volume and GMV dropped precipitously. Using

  the revised measure, Uxin’s first quarter 2019 2C transaction volume “increased to 78,227 units

  representing year-over-year growth of 39.6%.” This means that Uxin’s actual 2C transaction



                                                   5
Case 1:19-cv-00822-MKB-VMS Document 19 Filed 10/25/19 Page 6 of 42 PageID #: 325




  volume was only 56,035 units for the first quarter of 2018 – a far cry from the 101,425 units that

  Uxin claimed in the Registration Statement.

         19.     A similar shrinkage occurred in reported GMV, as Uxin disclosed that: “GMV for

  the 2C business increased to RMB8,892 million in the first quarter of 2019, representing year-

  over-year growth of 61.5%.” This means that the actual GMV for the first quarter of 2018 was

  RMB5,505 million – compared to RMB8,565 million as claimed in the Registration Statement.

         20.     Indeed, nowhere in the Registration Statement did Uxin disclose that almost half

  of its supposed “transaction volume”, and one-third of its GMV, produced zero revenue. This

  renders meaningless Uxin’s boasts in the Registration Statement about its industry-leading

  transaction volume and GMV. Transaction volume and GMV mean nothing to investors if Uxin

  is receiving no revenue from a substantial portion of those transactions.         This is material

  information that any reasonable investor would want to know.

         21.     Accurate transaction volume and GMV figures are also important to investors

  because Uxin stated in the Registration Statement that one of the “special factors” affecting its

  business is the “ability to increase our transaction volume and GMV” and that the Company’s

  revenue growth will “depend largely on the increase of transaction volume on our platform.”

         22.     J Capital also found that Uxin was itself buying used cars to list and sell on its

  platform. This is confirmed by the Chinese media, which reported that in 2016 Uxin purchased

  150,000 used cars to sell on its platform, and that in 2017 Uxin aimed to purchase 200,000 used

  cars to list and sell on its platform. Plaintiffs’ investigator also corroborated this fact through

  interviews with a former Uxin employee.

         23.     Given that Uxin’s Registration Statement claimed a total transaction volume of

  377,777 cars in 2016, the 150,000 used cars that Uxin itself purchased in 2016 to sell on its



                                                  6
Case 1:19-cv-00822-MKB-VMS Document 19 Filed 10/25/19 Page 7 of 42 PageID #: 326




  platform accounted for 39% of Uxin’s total 2016 transaction volume. And if Uxin purchased

  200,000 used cars to list and sell on its platform in 2017, that would account for 31% of Uxin’s

  claimed total transaction volume of 634,317 cars. The actual proportion is even higher because

  Uxin’s 2016 and 2017 transactional volume included those from which Uxin generated no

  revenue.

         24.     That Uxin was itself buying used cars to sell conflicts with the business model of

  Uxin as presented in the Registration Statement. According to the Registration Statement, Uxin

  operates a platform, and consumers and dealers transact on Uxin’s platform because of its unique

  features such as Check Auto. Nowhere in the Registration Statement did it say that Uxin itself is

  a used car dealer. Indeed, this would change Uxin’s business model from being an e-commerce

  platform, similar to an eBay, to being a dealer – a fundamentally different business a much lower

  price to earnings or revenue multiple.

         25.     Following the publication of the J Capital Report, Uxin ADSs closed at $1.95 per

  ADS, representing a 78% decline from the price at which Uxin ADSs had been sold to the

  investing public less than ten months earlier in the IPO.

                                  JURISDICTION AND VENUE

         26.     The claims asserted herein arise under and pursuant to Sections 11, 12, and 15 of

  the Securities Act (15 U.S.C. §§ 77k, 77l, and 77o), and Sections 10(b) and 20(a) of the Exchange

  Act, 15 U.S.C. §§78j(b) and 78t(a) and Rule 10b-5 promulgated thereunder by the SEC (17 C.F.R.

  §240.10b-5).

         27.     This Court has jurisdiction over the subject matter of this action pursuant to 28

  U.S.C. §1331, Section 22 of the Securities Act (15 U.S.C. § 77v), and Section 27 of the Exchange

  Act (15 U.S.C. §78aa).



                                                  7
Case 1:19-cv-00822-MKB-VMS Document 19 Filed 10/25/19 Page 8 of 42 PageID #: 327




         28.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), Section 22 of the

  Securities Act (15 U.S.C. § 77v), and Section 27 of the Exchange Act (15 U.S.C. §78aa(c))

  because certain of the acts and conduct complained of herein, such as the trading of Uxin ADSs

  on NASDAQ, occurred in this District.

         29.     In connection with the acts alleged in this Complaint, Defendants, directly or

  indirectly, used the means and instrumentalities of interstate commerce, including, but not limited

  to, the mails, interstate telephone communications, the Internet, and the facilities of the national

  securities markets.

                                              PARTIES
         30.     Lead Plaintiff Saleh Doron Gahtan (“Gahtan”) purchased Uxin ADSs pursuant and

  traceable to the Registration Statement during the Class Period, and was damaged thereby.

  Gahtan’s PSLRA certification was previously filed with the Court and is incorporated by

  reference herein. See Dkt. No. 7-2.

         31.     Named plaintiff Daniel Chiu (“Chiu”) purchased Uxin ADSs pursuant and

  traceable to the Registration Statement during the Class Period, and was damaged thereby. Chiu’s

  PSLRA certification is attached as Exhibit 1.

         32.     Defendant Uxin purports to be the largest used car e-commerce platform in China.

  Uxin is incorporated under the laws of the Cayman Islands and its principal executive offices are

  located in Beijing, China. Uxin’s ADSs trade on the NASDAQ under the ticker symbol, “UXIN.”

         33.     Defendant Kun Dai (“Dai”) was, at all relevant times, the Chief Executive Officer

  (“CEO”) and Chairman of the Board of Directors. Prior to the IPO, Dai held 24.9% of Uxin’s

  stock. Immediately after the IPO, Dai held 44.9% of Uxin’s aggregate voting power, including

  through his beneficial ownership of all of Uxin’s Class B shares, each of which had ten votes per



                                                   8
Case 1:19-cv-00822-MKB-VMS Document 19 Filed 10/25/19 Page 9 of 42 PageID #: 328




  share. According to the Registration Statement, “holders of Class B ordinary shares” such as Dai

  “will have considerable influence over matters such as decisions regarding mergers and

  acquisitions, election of directors and other significant corporate actions.” On June 27, 2018, Dai

  appeared on CNBC in its New York City studios to promote Uxin’s IPO, and revealed that he had

  gone on a “road show” in the United States in connection with the IPO.

         34.     Defendant Zhen Zeng (“Zeng”) was, at all relevant times, the Chief Financial

  Officer (“CFO”) and a Director of the Company.

         35.     Defendant Rong Lu (“Lu”) was, at all relevant times, a Director of the Company.

         36.     Defendant Julian Cheng (“Cheng”) was, at all relevant times, a Director of the

  Company.

         37.     Defendant Dou Shen (“Shen”) was, at all relevant times, a Director of the

  Company.

         38.     Defendant Hainan Tan (“Tan”) was a Director of the Company until his resignation

  on December 21, 2018.

         39.     Defendants Dai, Zeng, Lu, Cheng, Shen, and Tan are collectively referred to

  hereinafter as the “Individual Defendants.”

         40.     The Individual Defendants each reviewed and signed the Registration Statement.

         41.     Defendant Morgan Stanley & Co. International plc (“Morgan Stanley”) served as

  an underwriter for the IPO. In the IPO, Morgan Stanley agreed to purchase 8,125,000 of the

  Company’s ADSs.

         42.     Defendant Goldman Sachs (Asia) L.L.C. (“Goldman Sachs”) served as an

  underwriter for the IPO. In the IPO, Goldman Sachs agreed to purchase 8,125,000 of the

  Company’s ADSs.



                                                  9
Case 1:19-cv-00822-MKB-VMS Document 19 Filed 10/25/19 Page 10 of 42 PageID #: 329




          43.    Defendant J.P. Morgan Securities LLC (“J.P. Morgan”) served as an underwriter

  for the Company’s IPO. In the IPO, J.P. Morgan agreed to purchase 5,000,000 of the Company’s

  ADSs.

          44.    Defendant China International Capital Corporation Hong Kong Securities Limited

  (“China International”) served as an underwriter for the IPO. In the Offering, China International

  agreed to purchase 1,875,000 of the Company’s ADSs.

          45.    Defendant China Renaissance Securities (Hong Kong) Limited (“China

  Renaissance”) served as an underwriter for the IPO. In the Offering, China Renaissance agreed to

  purchase 1,875,000 shares of the Company’s ADSs.

          46.    Defendants Morgan Stanley, Goldman Sachs, J.P. Morgan, China International,

  and China Renaissance are collectively referred to hereinafter as the “Underwriters.”

          47.    Pursuant to the Securities Act, the Underwriters are liable for the false and

  misleading statements in the Registration Statement as follows:

                 (a)     The Underwriters are investment banking firms that specialize in, among

          other things, underwriting public offerings of securities. They served as the underwriters

          of the IPO and shared $15.7 million in fees collectively. The Underwriters participated in

          drafting the Registration Statement, caused the Registration Statement to be filed with the

          SEC and to be declared effective in connection with the IPO, and participated in the

          dissemination of the Registration Statement. However, the Underwriters failed to perform

          adequate due diligence in connection with their role as underwriters for the IPO and were

          negligent in failing to ensure that the Registration Statement was prepared properly and

          accurately, free of misstatements or omissions.




                                                  10
Case 1:19-cv-00822-MKB-VMS Document 19 Filed 10/25/19 Page 11 of 42 PageID #: 330




               (b)    In addition, the Underwriters met with potential investors and presented

        highly favorable but incorrect and/or misleading information about the Company, its

        business, products, plans, and financial prospects, and/or omitted to disclose material

        information required to be disclosed under the federal securities laws and applicable

        regulations promulgated thereunder.

               (c)    Representatives of the Underwriters also assisted the Company and the

        Individual Defendants in planning the IPO. They also purported to conduct an adequate

        and reasonable investigation into the business, operations, products, and plans of the

        Company, an undertaking known as a “due diligence” investigation. During the course of

        their due diligence, the Underwriters had access to confidential corporate information

        concerning the Company’s business, financial condition, products, plans, and prospects.

               (d)    In addition to having access to internal corporate documents, the

        Underwriters and/or their agents, including their counsel, had access to the Company’s

        lawyers, management, directors, and top executives to determine: (1) the strategy to best

        accomplish the Offering; (2) the terms of the Offering, including the price at which the

        Company’s ADSs would be sold; (3) the language to be used in the Registration

        Statement; (4) what disclosures about the Company would be made in the Registration

        Statement; and (5) what responses would be made to the SEC in connection with its review

        of the Registration Statement. As a result of those contacts and communications between

        the Underwriters’ representatives and the Company’s management and top executives, the

        Underwriters were, at a minimum, negligent in allowing dissemination of the material

        misstatements and omissions contained in the Registration Statement as detailed herein.




                                               11
Case 1:19-cv-00822-MKB-VMS Document 19 Filed 10/25/19 Page 12 of 42 PageID #: 331




                 (e)    The Underwriters caused the Registration Statement to be filed with the

         SEC and declared effective in connection with the offers and sales of securities registered

         thereby, including those to Plaintiffs and the other members of the Class.

         48.     The Underwriters’ negligence and failure to conduct an adequate due diligence

  investigation was a substantial factor leading to the harm complained of herein and, pursuant to

  the Securities Act, they are liable for the materially false and misleading statements in the

  Registration Statement.

         49.     Defendants Uxin, the Individual Defendants, and the Underwriters are collectively

  referred to herein as “Defendants.”

               MATERIALLY FALSE AND MISLEADING STATEMENTS IN THE
                           REGISTRATION STATEMENT

  Uxin’s Business

         50.     Uxin was founded in 2011 and is headquartered in Beijing, China. Uxin purports

  to be China’s largest used car e-commerce platform by number of transactions (i.e. “transaction

  volume”) and gross merchandise value (“GMV”).2 Uxin calls itself “the destination for online

  used car transactions in China”, enabling “consumers to buy cars from dealers” and “dealers to

  buy cars from other dealers and consumers.”

         51.     Uxin’s platform consists of two lines of business: Uxin Used Car (also referred to

  as “2C”), which caters to consumer buyers, and Uxin Auction (also referred to as “2B”), which

  caters to business buyers. Uxin also provides financing services to buyers for their used car

  purchases.




  2
   GMV refers to the gross merchandise value of used cars transacted on Uxin’s platform, as
  measured by the gross selling price of used cars.

                                                 12
Case 1:19-cv-00822-MKB-VMS Document 19 Filed 10/25/19 Page 13 of 42 PageID #: 332




         52.     The 2B business includes two types of transactions: consumers selling used cars to

  dealers (“C2B”) and dealers selling used cars to other dealers (“B2B”). In 2017, Uxin’s 2B

  business accounted for 27% of its total revenue.

         53.     Because of China’s rapidly expanding middle class, the auto market in China is

  surging. China is currently the second largest car market in the world, behind only the U.S.

  Moreover, the demand for used cars in China is also great. In 2017, there was one used car sold

  in China for every two new cars sold. In total 12.4 million used cars were sold in China in 2017.

         54.     Chinese consumers and dealers, however, face a number of challenges. Foremost

  is the uneven distribution of car dealerships and limited local car selection. For example, A large

  city like Beijing might have 15,000 used cars available for purchase at any given time, while a

  smaller city might only have 50 used cars available for sale.

         55.     Uxin tries to mitigate this imbalance with its online platform that aims to connect

  buyers with used cars for sale all over China. In other words, Uxin wants to turn China’s used car

  market from a “local market” to a “national market.”

         56.     One of Uxin’s touted features is its Check Auto inspection service. Uxin’s Check

  Auto inspections are pursuant to a proprietary process that allows for standardized evaluations

  across the platform, which is particularly important for repeat customers such as the dealers served

  in Uxin’s 2B business segment.

  Uxin’s Registration Statement and IPO

         57.     On June 22, 2018, after a series of amendments, Uxin filed its final registration

  statement with the SEC on Form F-1/A. The registration statement was declared effective on June

  26, 2018. Subsequently, on June 28, 2018, Uxin filed the final prospectus (“Prospectus”) for the

  IPO, which forms part of the registration statement (the registration statement and Prospectus are



                                                  13
Case 1:19-cv-00822-MKB-VMS Document 19 Filed 10/25/19 Page 14 of 42 PageID #: 333




  collectively referred to herein as the “Registration Statement”).

         58.     In the IPO, Uxin sold 25,000,000 ADSs at a price of $9.00 per share. Each ADS

  represents three shares of Class A common stock. Uxin raked in proceeds of approximately

  $209.25 million from the IPO, net of underwriting discounts and commission.

         59.     The Registration Statement contained untrue statements of material facts or

  omitted to state other facts necessary to make the statements made not misleading, and was not

  prepared in accordance with the rules and regulations governing its preparation.

  Registration Statement Failed to Disclose Uxin’s Imminent Shift in Business Strategy

         60.     In the Registration Statement, Uxin repeatedly touted its proprietary Check Auto

  inspection service. The Registration Statement described Check Auto as a “key feature” and a

  “critical foundation” of Uxin’s business, and that it is “central to [Uxin’s] platform.”

         61.     Emphasizing the importance of Check Auto, the Registration Statement touts as

  one of Uxin’s strength that it is “committed to providing comprehensive and accurate descriptions

  of vehicles on our platform. To accomplish this, we use our standardized and patented Check

  Auto system which is a standardized inspection process involve [sic] more than 300 check points.

  The inspection produces detailed reports including a comprehensive set of photos and videos of

  the cars which we make available to users.”

         62.     The Registration Statement also described the 2B user’s “buying journey,” which

  included as one of the five keys stages: “Evaluation: All car listings on Uxin Auction include a

  comprehensive car condition report generated by our Check Auto system.”

         63.     The Registration Statement, however, omits to disclose that Uxin would

  imminently and drastically curtail the scope of its 2B business, and cease providing its patented




                                                  14
Case 1:19-cv-00822-MKB-VMS Document 19 Filed 10/25/19 Page 15 of 42 PageID #: 334




  Check Auto inspection services to consumers seeking to sell used cars to dealers (“C2B”

  transactions).

         64.       On August 22, 2018, less than two months after the IPO, Defendant Dai announced

  that Uxin would drastically shrink its 2B business and cease providing Check Auto inspections

  for C2B transactions:

         [W]e historically provided inspection and other complementary services that
         enabled consumers to sell used cars through our 2B business. Starting in the second
         half of 2018, we will take an alternative approach that connects these consumers
         with quality dealers on our platform without us providing inspection and other
         services directly. Due to this change to our service approach, we will no longer
         record the corresponding GMV, which has historically made an immaterial
         contribution to our overall business. Our B2B auction business remains unchanged.

         65.       Uxin attempted to downplay the shift in business strategy. Dai stated in the same

  release that “[d]ue to this change to our service approach, we will no longer record the

  corresponding GMV, which has historically made an immaterial contribution to our overall

  business.” (emphasis added).

         66.       But the impact on Uxin’s business was significant. On November 19, 2018 after

  market close, in a press release announcing its third quarter 2018 financial results, Uxin reported

  that the transaction volume for its 2B business had decreased to 91,844 units, representing a year-

  over-year decline of 8.5%, and the GMV had decreased to RMB 4.279 million, representing a

  year-over-year decline of 14.8%. In the earnings release, Uxin attributed these results to its

  “recent change of approach in serving customers with car-selling needs as disclosed in the prior

  quarter.” Excluding the impact of this change, however, “the B2B business experienced 13.3.%

  year-on-year growth in terms of GMV.”

         67.       Indeed, this undisclosed shift in Uxin’s business strategy reduced the GMV of the

  used cars sold in the 2B segment during the third quarter of 2018 by over RMB 700 million, as



                                                  15
Case 1:19-cv-00822-MKB-VMS Document 19 Filed 10/25/19 Page 16 of 42 PageID #: 335




  compared to the prior year. As Uxin noted, if it excluded the adverse effects of the change in

  business, the 2B business experienced substantial growth rather than decline.

         68.     Following this news, Uxin’s ADS price fell $0.60 per share, or approximately

  11.7%, to close at $4.50 on November 20, 2018. This constituted a decline of 50% from the $9

  IPO price.

         69.     The impact was even more drastic in the fourth quarter of 2018, the first full quarter

  following Uxin’s purportedly immaterial change to its business strategy. On March 14, 2019,

  Uxin reported fourth quarter 2018 and full year 2018 financial results, and Uxin’s transaction

  volume in the 2B business suffered heavily because of Uxin’s decision to curtail its 2B business,

  including the decision to cease providing Check Auto services for C2B transactions, a feature that

  distinguished Uxin from its numerous competitors:

         Transaction volume for the 2B business decreased to 72,081 units in the fourth
         quarter of 2018, representing year-on-year decline of 37.1%, due to the Company’s
         change of approach in serving consumers with car-selling needs as well as dealers’
         growing appetite for retail transaction through Uxin’s 2C platform.
                                                     ***
         GMV for the 2B business decreased to RMB3,349 million in the fourth quarter of
         2018, representing year-on-year decline of 40.2%.

         70.     The material adverse impact of Uxin’s shift in business strategy was also evident

  in the full year 2018 transaction volume and GMV figures for the 2B business:

         Transaction volume for the 2B business decreased to 319,672 units in the full year
         2018, representing year-on-year decline of 8.8%, due to the Company’s change of
         approach in serving consumers with car-selling needs as well as dealers’ growing
         appetite for retail transaction through Uxin’s 2C platform.
                                                     ***
         GMV for the 2B business decreased to RMB15,253 million in the full year 2018,
         representing year-on-year decline of 12.2%.

         71.     In Uxin’s annual report for the fiscal year ended December 31, 2018, filed on Form

  20-F with the SEC on April 29, 2019 (the “2018 20-F”), Uxin again attributed the decline in GMV



                                                  16
Case 1:19-cv-00822-MKB-VMS Document 19 Filed 10/25/19 Page 17 of 42 PageID #: 336




  in the 2B business to the strategic shift in the 2B business. Uxin also admitted that the decision

  to eliminate Check Auto for C2B transactions may have material and adverse effects:

                 Starting in the second half of 2018, we have taken an alternative approach
                 that connects these consumers with quality dealers on our platform without
                 us providing inspection and other services directly. As a result, the GMV
                 for our 2B business decreased by 12.1% from RMB17.4 billion in 2017 to
                 RMB15.3 billion (US$2.2 billion) in 2018. Such adjustment may not
                 achieve expected results and may have a material and adverse impact on
                 our financial condition and results of operation.

                 (emphasis added)

         72.     Such a major change to Uxin’s business strategy, which included the elimination

  of a highly-touted component of Uxin’s offerings (i.e. Check Auto), was not a decision that

  happened abruptly. The IPO occurred on June 27, 2018, and Uxin disclosed the substantial

  change to its business on August 22, 2018, less than two months after the IPO.

         73.     Plaintiffs’ investigator interviewed a former appraiser at Uxin (“CW1”). CW1

  worked as a used car appraiser at Uxin from October 2015 to August 2018. CW1’s job duty was

  to appraise the price of used cars to be sold on Uxin’s platform.

         74.     According to CW1, approximately one month before the IPO, there were already

  widespread rumors at Uxin that Uxin was going to change the C2B business and that there would

  be massive staff reductions in the C2B business line. Per CW1, while official notices of

  termination did not go out to the affected employees until August 2018, many Uxin employees

  already heard through the grapevine that Uxin was laying the grounds for mass termination of

  C2B employees.

  Inflation of Transaction Volume and GMV

         75.     In the Registration Statement, Uxin touts itself as the “largest used car e-commerce

  platform in China” in terms of transaction volume and GMV.



                                                  17
Case 1:19-cv-00822-MKB-VMS Document 19 Filed 10/25/19 Page 18 of 42 PageID #: 337




           76.      Uxin boasted about its transaction volume and GMV in the Registration Statement:

  “The total number of used cars sold through our platform has increased from 377,777 in 2016 to

  634,317 in 2017, representing a 67.9% increase, and from 102,098 in the first three months of

  2017 to 165,003 in the first three months of 2018, representing a 61.6% increase. The total GMV

  of our platform has grown from RMB26.0 billion in 2016 to RMB43.4 billion (US$6.9 billion) in

  2017, representing a 67.0% increase, and from RMB7.9 billion in the first three months of 2017

  to RMB11.6 billion (US$1.9 billion) in the first three months of 2018, representing a 47.8%

  increase.”

           77.      The Registration Statement included this chart showing the growth in transaction

  volume and GMV:



                                                                Year Ended                   Three Months
                                                                December 31                 Ended March 31,
                                                         2016                 2017       2017            2018
  Summary Operating Data:
  Transaction volume (in units)                          377,777              634,317    102,098         165,003
    2C                                                   130,076              283,829     48,818         101,425
    2B                                                   247,701              350,488     53,280          63,578
  GMV (in RMB millions)                                   25,987               43,394      7,878          11,642
    2C                                                    15,674               26,016      5,163           8,565
    2B                                                    10,313               17,378      2,715           3,077
  Number of used car loans facilitated (in units)         59,177              126,419     25,369          45,539
  Amount of used car loans facilitated (in RMB
    millions)                                               6,199               13,065      2,736           4,677



           78.      The transaction volume and GMV disclosed in the Registration Statement,

  however, are inflated – and essentially meaningless - because they count as Uxin transactions all

  third-party transactions processed using Uxin’s POS (Point of Sale) software3, including those




  3
   A Point of Sale (POS) software is a software that vendors use to “ring up” transactions and
  process payments. It is essentially a modern replacement for old-fashioned cash registers.

                                                    18
Case 1:19-cv-00822-MKB-VMS Document 19 Filed 10/25/19 Page 19 of 42 PageID #: 338




  transactions that were not facilitated by Uxin’s 2B or 2C platforms and from which Uxin derived

  no actual revenue.

         79.     On April 16, 2019, the analyst firm J Capital Research USA LLC issued a research

  report (the “J Cap Report”) revealing that in the Registration Statement, Uxin overstated

  transaction volume and GMV in part by recording third-party transactions processed using Uxin’s

  POS as actual Uxin transactions.

         80.     The J Cap Report is supported by numerous interviews with dealers and former

  Uxin employees. An analyst following Uxin writing for the financial services website The Motley

  Fool found the J Cap Report to be “detailed and thorough.”

         81.     According to the J Cap Report, Uxin provides POS to dealers and then subsidizes

  all fees associated with the use of Uxin’s POS.

         82.     While Uxin unsurprisingly issued a quick denial on April 22, 2019 to the findings

  in the J Cap Report, Uxin’s later disclosures confirm the accuracy of J Capital’s findings.

         83.     Uxin’s 2018 20-F disclosed for the first time that Uxin’s reported GMV included

  “certain free-of-charge intraregional transactions we facilitate…”

         84.     On June 10, 2019, in connection with its earnings release for the first quarter of

  2019, Uxin disclosed that, beginning with the first quarter of 2019, “Uxin will only disclose the

  transaction volume and corresponding GMV for the transactions which generate revenue.”

         85.     As a result, Uxin’s transaction volume and GMV declined precipitously. Using the

  revised measure of only including transactions that actually generate revenue, Uxin’s first quarter

  2019 transactions “increased to 78,227 units representing year-over-year growth of 39.6%.” This

  means that Uxin’s actual 2C transaction volume was only 56,035 units for the first quarter of 2018

  – a far cry from the 101,425 units disclosed in the Registration Statement.



                                                    19
Case 1:19-cv-00822-MKB-VMS Document 19 Filed 10/25/19 Page 20 of 42 PageID #: 339




         86.     Similarly, the June 10, 2019 earnings release reported that “GMV for the 2C

  business increased to RMB8,892 million in the first quarter of 2019, representing year-over-year

  growth of 61.5%.” This means that the actual 2C GMV for the first quarter of 2018 was

  RMB5,505 million – compared to RMB8,565 million as claimed in the Registration Statement.

         87.     The following chart summarizes the first quarter 2018 2C transaction volume and

  GMV that Uxin claimed in the Registration Statement, and the true first quarter 2018 2C

  transaction volume and GMV under Uxin’s revised metric counting only the transactions and

  GMV that actually generated revenue:

        Transaction Volume            Actual Transaction               % Overstated
       Claimed in Registration             Volume
             Statement
            101,425 cars                   56,035 cars                     44.7%

         GMV Claimed in                  Actual GMV                    % Overstated
       Registration Statement
         RMB8,565 million              RMB5,505 million                    35.7%



         88.     Indeed, nothing in the Registration Statement disclosed that almost half of Uxin’s

  supposed industry-leading “transaction volume” produced zero revenue, or that over one-third of

  Uxin’s GMV produced no revenue. This fact was material to investors because it renders

  meaningless (as well as misleading) Uxin’s claim that it’s the largest used car e-commerce

  platform in China as measured by transaction volume and GMV.

         89.     Accurate transaction volume and GMV figures are also important to investors

  because Uxin stated in the Registration Statement that one of the “special factors” affecting its

  business is the “ability to increase our transaction volume and GMV” and that the Company’s

  revenue growth will “depend largely on the increase of transaction volume on our platform.”




                                                 20
Case 1:19-cv-00822-MKB-VMS Document 19 Filed 10/25/19 Page 21 of 42 PageID #: 340




             90.     Following the publication of the J Cap Report, Uxin ADSs closed at $1.95 per

  ADS on April 16, 2019, representing a 78% decline from the price at which Uxin ADSs were sold

  to the investing public less than ten months earlier in the IPO.

  Failure to Disclose that Uxin Itself Buys Cars to Resell

             91.     In the Registration Statement, Uxin touts itself as operating an e-commerce

  platform that facilitates used car transactions. Indeed, the Registration Statement states that

  consumers and dealers use Uxin’s platform to buy and sell cars because of the numerous and

  unique services that Uxin’s platform offers.

             92.     The J Cap Report found that rather than operating a platform that attracts sellers to

  list their cars there, and buyers to shop for cars there, Uxin itself goes around buying used cars to

  sell on its own platform. According to J Capital’s interview with former Uxin employees,

  approximately 5% of Uxin’s used car inventory listed on the platform consisted of cars that Uxin

  itself purchased for resale.

             93.     An article that appeared on a Chinese financial news website, Southern Finance

  Net, dated March 22, 2017 and titled “Inflated by Half: Uxin’s Financial Data is Being

  Questioned” (the “Southern Finance Article”)4 supports J Capital’s findings. According to the

  Southern Finance Article, former Uxin employees said that the job duties of Uxin’s auto

  inspectors were not just limited to inspecting cars, but also includes finding used cars to buy for

  Uxin. The Southern Finance Article states that in 2016, Uxin purchased 150,000 used cars, and




  4
      Available at: http://news.nfcjw.com/2017/0322/534.html. Last Accessed: October 25, 2019.


                                                          21
Case 1:19-cv-00822-MKB-VMS Document 19 Filed 10/25/19 Page 22 of 42 PageID #: 341




  that Uxin’s target for 2017 was to purchase 200,000 cars. An English translation of the Southern

  Finance Article is attached as Exhibit 2.

          94.    Given that Uxin’s Registration Statement claimed a total transaction volume of

  377,777 cars in 2016, the 150,000 used cars that Uxin itself purchased in 2016 to sell on its

  platform accounted for 39% of Uxin’s total 2016 transaction volume. And if Uxin purchased

  200,000 used cars to list and sell on its platform in 2017, that would account for 31% of Uxin’s

  claimed total transaction volume of 634,317 cars in 2017. The actual proportion is even higher

  because Uxin’s 2016 and 2017 transactional volume included those transactions from which Uxin

  generated no revenue.

          95.    CW1 also confirmed the Southern Finance Article, telling Plaintiffs’ investigator

  that during his time at Uxin, Uxin’s C2B business model relied heavily on Uxin buying cars from

  individuals and then selling them to dealers. Indeed, his job duty was to appraise the value of used

  cars that Uxin wanted to buy to list and sell on its platform. According to CW1, Uxin’s appraisal

  department regularly appraises approximately 1,000 used cars per day for potential purchase by

  Uxin.

          96.    None of this was disclosed in the Registration Statement. In fact, the notion that

  Uxin buys used cars to list and sell on its platform runs counter to the business model that is

  presented in the Registration Statement. According to the Registration Statement, Uxin operates

  a platform, and consumers and dealers transact on Uxin’s platform because of its unique features

  such as Check Auto. Nowhere in the Registration Statement did it say that Uxin itself is a used

  car dealer. Indeed, this would change Uxin’s business model from being an e-commerce platform

  to being a dealer holding inventory – a fundamentally different and lower value business.




                                                  22
Case 1:19-cv-00822-MKB-VMS Document 19 Filed 10/25/19 Page 23 of 42 PageID #: 342




          STATUTORY FRAMEWORK APPLICABLE TO THE REGISTRATION
                            STATEMENT

  Item 303 Requirements

         97.     Item 303 imposes an affirmative duty on issuers to disclose “events” or

  “uncertainties” that will have a material or unfavorable impact on the issuer’s future revenue.

         98.     Specifically, Item 303 requires issuers to disclose in the registration statement any

  “trend, demand, commitment, event or uncertainty” that is “both presently known to management

  and reasonably likely to have material effects on the registrant’s financial condition or results of

  operations.” See S.E.C. Release No. 6835, 1989 WL 1092885, at *4; 17 C.F.R. §229.303(a)(3)(ii).

         99.     Even a one-time event, if “reasonably expect[ed]” to have a material impact on

  results, must be disclosed. Examples of such required disclosures include: “[a] reduction in the

  registrant’s product prices; erosion in the registrant’s market share; changes in insurance

  coverage; or the likely non-renewal of a material contract.” S.E.C. Release No. 6835, 1989 WL

  1092885, at *4. Accordingly, as the SEC has repeatedly emphasized, the “specific provisions in

  Item 303 [as set forth above] require disclosure of forward-looking information.” Id. at *3.

  Indeed, the SEC has stated that disclosure requirements under Item 303 are “intended to give the

  investor an opportunity to look at the company through the eyes of management by providing

  both a short and long-term analysis of the business of the company” and “a historical and

  prospective analysis of the registrant’s financial condition…with particular emphasis on the

  registrant’s prospects for the future. Id. at *3, 17. Thus, “material forward-looking information

  regarding known material trends and uncertainties is required to be disclosed as part of the

  required discussion of those matters and the analysis of their effects.” See Comm’n Guidance

  Regarding Mgmt’s Discussion and Analysis of Fin. Condition and Results of Operations, S.E.C.

  Release No. 8350, 2003 WL 22996757, at *11 (December 19, 2003).


                                                  23
Case 1:19-cv-00822-MKB-VMS Document 19 Filed 10/25/19 Page 24 of 42 PageID #: 343




  Item 503 Requirements

         100.    Item 503 is intended to “provide investors with a clear and concise summary of the

  material risks to an investment in the issuer’s securities.” Sec. Offering Reform, S.E.C. Release

  No. 8501, 2004 WL 2610458, at *6 (Nov. 3, 2004). Accordingly, Item 503 requires that offering

  documents “provide under the caption ‘Risk Factors’ a discussion of the most significant factors

  that make the offering speculative or risky.” 17 C.F.R. §229.503(c). The discussion of risk

  factors: must be specific to the particular company and its operations and should explain how the

  risk affects the company and/or the securities being offered. Generic or boilerplate discussions

  do not tell investors how risks may affect their investment. Statement of the Comm’n Regarding

  Disclosure of Year 2000 Issues and Consequences by Pub. Cos., Inv. Advisers, Inv. Cos., & Mun.

  Sec. Issuers, 1998 WL 425894, at *14 (July 29, 1998).

                THE UNDERWRITERS’ VIOLATIONS OF THE SECURITIES ACT

         101.    Section 11 of the Securities Act provides that underwriters are liable for any false

  statements of material facts or the omission to state a material fact in a registration statement. 15

  U.S.C. § 77k(a)(5).

         102.    Section 12 of the Securities Act provides that any person who “offers or sells a

  security [...] by means of a prospectus or oral communication, which includes an untrue statement

  of a material fact” or omission of a material fact is liable. 15 U.S.C. § 77l(a)(2).

         103.    The Underwriter offered or sold Uxin ADSs. The Prospectus indicated that Uxin

  engaged Morgan Stanley, Goldman Sachs, J.P. Morgan, China International, and China

  Renaissance to conduct the IPO.

         104.    Both Section 11 and Section 12 provide that underwriters are liable for damages

  resulting from materially false misstatements contained in the Registration Statement.



                                                   24
Case 1:19-cv-00822-MKB-VMS Document 19 Filed 10/25/19 Page 25 of 42 PageID #: 344




         105.    It is commonly understood in the underwriting industry that the underwriter

  “prepare[s] disclosure and conduct[s] marketing” of the prospectus and registration statement.

  Goldman Sachs, Report of the Business Standards Committee, January 2011, at 13, available at

  <http://www.goldmansachs.com/who-we-are/business-standards/committee-report/business-

  standards-committee-report-pdf.pdf> (last visited October 25, 2019). Underwriters “assist the

  issuer in providing an offering document to investors that discloses all material information

  relevant to the offering.” Id.

         106.    As gatekeepers, underwriters must independently verify all material facts in

  offering documents, such as the Registration Statement. To conduct a proper due diligence,

  underwriters must take an adverse role to the issuer during the diligence process. In other words,

  underwriters are required to play “devil’s advocate” to the issuer to ensure that the offering

  documents accurately reflect the financial and business condition of the issuer.

         107.    It is well understood in the investment banking industry and in the financial

  community generally, and confirmed in SEC literature and jurisprudence, that an investment bank

  selling securities to investors has a duty to perform a reasonable due diligence investigation of the

  company for which it is selling securities to investors.

         108.    It is also well understood within the investment banking and financial communities

  that an investment bank’s role and duty as an underwriter is to ensure that all material information

  is included in the offering documents (in this case the Registration Statement for Uxin’s IPO) and

  that no material information is omitted that is needed to make the information provided therein not

  misleading.

         109.    In the area of selling securities to investors and performing a reasonable due

  diligence investigation, investment banks are often referred to as “gatekeepers.” Underwriters



                                                  25
Case 1:19-cv-00822-MKB-VMS Document 19 Filed 10/25/19 Page 26 of 42 PageID #: 345




  control both what information is in offering documents and also the dissemination of that

  information to potential investors. There is much literature that supports the premise of investment

  banks being gatekeepers. For example, the investment bank Goldman Sachs published the Report

  of the Business Standards Committee, dated January 2011, describing its role as an underwriter by

  stating: it “[p]repare[s] [the] disclosure” in a prospectus, and will “[c]onduct appropriate and

  thorough due diligence on [the] issuer” and will “[e]ndeavor to ensure there is no material

  misstatement/omission in [the] disclosure.” Id. Goldman Sachs also acknowledges its role as a

  gatekeeper stating: “An underwriter of financial instruments works with the issuer in connection

  with offering financial instruments to investors. In this context, the securities laws effectively

  impose a gatekeeper role on Goldman Sachs: as an underwriter, the firm is expected to assist the

  issuer in providing an offering document to investors that discloses all material information

  relevant to the offering.” Id. at 14.

          110.   In recognizing the importance of a reasonable due diligence investigation, the SEC

  has observed that, in enacting Section 11 of the Securities Act, “Congress recognized that

  underwriters occupied a unique position that enabled them to discover and compel disclosure of

  essential facts about the offering. Congress believed that subjecting underwriters to the liability

  provisions [of the Act] would provide the necessary incentive to ensure their careful investigation

  of the offering.” (Emphasis added). Regulation of Securities Offerings, SEC Release No. 7606A,

  63 Fed. Reg. 67174, 67230, Dec. 4, 1998. In other words, underwriters, such as the Underwriters

  here, have ultimate control over the contents and dissemination of the disclosure document, i.e.

  the Registration Statement. Underwriters must make full disclosure or not underwrite the offering

  if full disclosure is not provided. The Underwriters had this role and duty in underwriting Uxin’s

  ADSs.    Indeed, without an investment bank having performed a reasonable due diligence



                                                  26
Case 1:19-cv-00822-MKB-VMS Document 19 Filed 10/25/19 Page 27 of 42 PageID #: 346




  investigation of an issuer, it would not be possible to make full disclosure in the Prospectus.

         111.    Because investment banks have ultimate control over the contents and

  dissemination of the disclosure document, i.e., the Prospectus, an investment bank must make full

  disclosure, or not sponsor the financing if full disclosure is not to be provided. If other participants

  in a financing refuse to provide or disclose important information, an investment bank should

  withdraw from the financing. When an investment bank allows its name to appear on the cover of

  a prospectus, it is communicating to potential investors that it is in fact satisfied, based on its

  reasonable due diligence investigation, that the prospectus being used for the stock offering is

  accurate and not misleading. This is a fundamental and basic expectation of investors – and

  investors rely on this expectation when purchasing securities.

         112.    The due diligence process by an investment bank is generally rigorous and

  thorough, with professional skepticism to be applied. The due diligence process is not just a “ho-

  hum” exercise of accepting a company’s/management’s views or its auditor’s opinion at face

  value. The due diligence process is just the opposite. The investment bank should act as a “devil’s

  advocate” by digging and probing within a company. The investment bank should cross examine

  participants by asking many questions; should obtain and analyze various information concerning

  all aspects of the issuer’s business; and should follow-up with more work as appropriate depending

  upon what is learned and what “red flags” surface, if any.

         113.    An issuer’s financial health, including the issuer’s total assets and whether the

  issuer was embroiled in lawsuits, are all material facts requiring inquiry and independent

  verification by underwriters. With respect to the importance of performing a reasonable due

  diligence investigation in regard to an issuer’s financial condition, which investigation would

  clearly include such things as the appropriate checking of litigation involving the issuer, it is



                                                    27
Case 1:19-cv-00822-MKB-VMS Document 19 Filed 10/25/19 Page 28 of 42 PageID #: 347




  accepted practice within the investment banking community that the statements by the issuer about

  its own financial condition are not accepted by the investment bank at face value without

  adequately questioning the company’s auditors and its accounting and financial officers, as well

  as independently verifying information with third parties.

         114.    Any reasonable due diligence investigation by an investment bank should include

  extensive and thorough interviews with both a company’s chief financial officer and its auditor –

  separately, and not together, or in addition to being together. All areas of concern that an auditor

  may have about the company and/or its accounting decisions should be discussed, with follow-up

  questioning if deemed necessary.

         115.    The Underwriters did not conduct anything close to a reasonable due diligence

  investigation in regard to Uxin’s IPO. In particular, the Underwriters, had they performed proper

  due diligence, would have discovered that Uxin’s transaction volume and GMV were inflated

  misleading because they contained transactions that generate zero revenue, that Uxin’s business

  model included Uxin itself buying hundreds of thousands of used cars to sell on its platform, and

  that Uxin was embarking on a plan to curtail its 2B business, including eliminating Check Auto

  services for C2B transactions. A reasonable due diligence would have uncovered these facts.

         116.    As a result of the Underwriters not performing a reasonable due diligence

  investigation and/or not performing any due diligence investigation, the Prospectus misrepresented

  material information and omitted material information, rendering it misleading.




                                                  28
Case 1:19-cv-00822-MKB-VMS Document 19 Filed 10/25/19 Page 29 of 42 PageID #: 348




                        PLAINTIFFS’ CLASS ACTION ALLEGATIONS
         117.    Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal Rules

  of Civil Procedure on behalf of themselves and all persons or entities that purchased Uxin ADSs

  from June 27, 2018 through April 15, 2019, inclusive.5

         118.    The members of the Class are so numerous that joinder of all members is

  impracticable. While the exact number of Class members is unknown to Plaintiffs at this time and

  can only be ascertained through appropriate discovery, Plaintiffs believe there are thousands of

  members in the proposed Class. Record owners and other members of the Class may be identified

  from records maintained by Uxin or its transfer agent and may be notified of the pendency of this

  action by mail, using the form of notice similar to that customarily used in securities class actions.

         119.    Plaintiffs’ claims are typical of the claims of the members of the Class, as all

  members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

  federal law that is complained of herein.

         120.    Plaintiffs will fairly and adequately protect the interests of the members of the

  Class and have retained counsel competent and experienced in class and securities litigation.

         121.    Common questions of law and fact exist as to all members of the Class and

  predominate over any questions solely affecting individual members of the Class. Among the

  questions of law and fact common to the Class are:

         a)      whether Defendants violated the federal securities laws;




  5
   Excluded from the Class are: (a) persons who suffered no compensable losses; and (b)
  Defendants; the present and former officers and directors of Uxin at all relevant times; members
  of such excluded persons’ immediate families and their legal representatives, heirs, successors,
  or assigns, and any entity in which any of the Defendants, or any person excluded under this
  subsection (b), has or had a majority ownership interest at any time.

                                                   29
Case 1:19-cv-00822-MKB-VMS Document 19 Filed 10/25/19 Page 30 of 42 PageID #: 349




            b)     whether the Registration Statement omitted and/or misrepresented material facts

            about the Company’s business, operations, and prospects; and

            c)     to what extent the members of the Class have sustained damages and the proper

            measure of damages.

            122.   A class action is superior to all other available methods for the fair and efficient

  adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

  the damages suffered by individual Class members may be relatively small, the expense and

  burden of individual litigation make it impossible for members of the Class to individually redress

  the wrongs done to them. There will be no difficulty in the management of this action as a class

  action.

                                                COUNT I
                                  Violations of §11 of the Securities Act
                                         Against All Defendants
            123.   Plaintiffs repeat and re-allege the foregoing contained above, except any allegation

  of fraud, recklessness or intentional misconduct.

            124.   This Count is brought pursuant to §11 of the Securities Act, 15 U.S.C. §77k, on

  behalf of the Class, against all Defendants.

            125.   The Registration Statement contained untrue statements of material facts, omitted

  to state other facts necessary to make the statements made not misleading, and omitted to state

  material facts required to be stated therein.

            126.   The Defendants named in this Count were responsible for the contents and

  dissemination of the Registration Statement; signed the Registration Statement; and/or were

  directors, underwriters or selling stockholders who are appropriate defendants in this Count.

            127.   Defendants are strictly liable to Plaintiffs and the Class for the misstatements and

  omissions in the Registration Statement.

                                                   30
Case 1:19-cv-00822-MKB-VMS Document 19 Filed 10/25/19 Page 31 of 42 PageID #: 350




         128.    None of the Defendants named herein made a reasonable investigation or

  possessed reasonable grounds for the belief that the statements contained in the Registration

  Statement were true and without omissions of any material facts and were not misleading.

         129.    The Underwriters owed to the holders of the ADS acquired through the

  Registration Statement the duty to make a reasonable and diligent investigation of the statements

  contained in the Registration Statement at the time they became effective to ensure that such

  statements were true and correct and that there was no omission of material facts required to be

  stated in order to make the statements contained therein not misleading.

         130.    Plaintiffs acquired Uxin ADSs pursuant to the Registration Statement.

         131.    At the time of their purchases of Uxin ADSs, Plaintiffs and members of the Class

  were without knowledge of the facts concerning the wrongful conduct alleged herein and could

  not have reasonably discovered those facts prior to the disclosures herein.

         132.    This claim is brought within one year after discovery of the untrue statements

  and/or omissions in the Registration Statement that should have been made and/or corrected

  through the exercise of reasonable diligence, and within three years of the effective date of the

  Registration Statement. It is therefore timely.

                                            COUNT II
                            Violations of §12(a)(2) of the Securities Act
                                Against the Underwriters and Dai
         133.    Plaintiffs repeat and re-allege the foregoing contained above, except any allegation

  of fraud, recklessness or intentional misconduct.

         134.    The Underwriters and Dai were sellers, offerors, and/or solicitors of purchasers of

  Uxin ADSs offered pursuant to the Prospectus.




                                                    31
Case 1:19-cv-00822-MKB-VMS Document 19 Filed 10/25/19 Page 32 of 42 PageID #: 351




            135.   By means of the Prospectus, and by using the means and instrumentalities of

  transportation and communication in interstate commerce and of the mails, the Underwriters and

  Dai offered and sold Uxin ADSs to Plaintiffs and the other members of the Class.

            136.   The Prospectus contained untrue statements of material fact and failed to disclose

  material facts, as detailed above. The Underwriters and Dai owed Plaintiffs and other members

  of the Class who purchased Uxin ADSs pursuant to the Prospectus the duty to make a reasonable

  and diligent investigation of the statements contained in the Prospectus to ensure that such

  statements were true and that there was no omission to state a material fact required to be stated

  in order to make the statements contained therein not misleading. The Underwriters and Dai, in

  the exercise of reasonable care, should have known of the misstatements and omissions contained

  in the Prospectus as set forth above.

            137.   Neither Plaintiffs nor the other Class members knew, or in the exercise of

  reasonable diligence could have known, of the untruths and omissions contained in the Prospectus

  at the time they purchased Uxin ADSs.

            138.   This action was brought within one year after the discovery of the omissions and

  misstatements contained in the Prospectus, or after such discovery should have been made by the

  exercise of reasonable diligence, and within three years after the sale of Uxin ADSs pursuant to

  the Prospectus. It is therefore timely.

            139.   Plaintiffs and the other members of the Class hereby tender their Uxin ADSs and

  seek consideration paid therefore with interest thereon, or seek damages to the extent permitted

  by law.




                                                   32
Case 1:19-cv-00822-MKB-VMS Document 19 Filed 10/25/19 Page 33 of 42 PageID #: 352




                                            COUNT III
                               Violations of §15 of the Securities Act
                                Against the Individual Defendants
         140.    Plaintiffs incorporate all the foregoing by reference, except any allegation of fraud,

  recklessness or intentional misconduct.

         141.    This cause of action is brought pursuant to §15 of the Securities Act, 15 U.S.C.

  §77o against the Individual Defendants, each of whom was a control person of Uxin during the

  relevant period.

         142.     The Individual Defendants were in positions to control and did control, the false

  and misleading statements and omissions contained in the Registration Statement.

         143.    None of the Individual Defendants made reasonable investigation or possessed

  reasonable grounds for the belief that the statements contained in the Registration Statement were

  accurate and complete in all material respects. Had they exercised reasonable care, they would

  have known of the material misstatements and omissions alleged herein.

         144.    Plaintiffs and the Class have sustained damages. The value of Uxin ADSs has

  declined substantially due to the Securities Act violations alleged herein.

         145.    This claim is brought within one year after discovery of the untrue statements

  and/or omissions in the Registration Statement that should have been made and/or corrected

  through the exercise of reasonable diligence, and within three years of the effective date of the

  Registration Statement. It is therefore timely.

                                        EXCHANGE ACT CLAIMS

  Allegations Supporting Inference of Scienter

         146.    On April 22, 2019, less than a week after the publication of the J Cap Report, Uxin

  issued a press release categorically denying J Cap’s allegations. That Uxin doubled down on the

  misrepresentations after they were brought to light supports a strong inference of scienter.

                                                    33
Case 1:19-cv-00822-MKB-VMS Document 19 Filed 10/25/19 Page 34 of 42 PageID #: 353




         147.       Specifically, regarding the allegation that Uxin itself buys used cars, Uxin falsely

  reiterated: “Uxin has always served as a transaction platform which enables dealers to conduct

  used car business more efficiently in China, and the Company does not take used car inventory.”

         148.       According to CW1, part of the reason Uxin decided to curtail its C2B business was

  because Uxin was buying used cars at higher prices than what Uxin was ultimately able to sell

  them for to dealers. CW1 knew this because he worked as an appraiser and his job duty was to

  appraise the value of used cars that Uxin wanted to buy.

         149.       Uxin’s denial of J Cap’s allegations indicated that Uxin’s top executives, including

  Defendants Dai and Zeng, were either sufficiently aware of the subject matter of the J Cap Report,

  or that they were severely reckless in being unaware of those important facts, to be in a position to

  issue a denial.

         150.       It is inconceivable that Uxin’s CEO and CFO did not know that Uxin was buying

  hundreds of thousands of used cars to list and sell on its platform. This is a significant expenditure

  that management must have approved.

         151.       Uxin repeatedly touted itself as the “largest” used car e-commerce platform in

  China in terms of transaction volume and GMV. Given Uxin’s emphasis on transaction volume

  and GMV, it is inconceivable that Uxin did not know that the transaction volume and GMV

  included bogus transactions that were merely processed using Uxin’s POS but were not actual

  Uxin transactions (thus earning no revenue for Uxin).

         152.       Plaintiffs’ investigator interviewed a former Uxin salesperson (“CW2”) who was

  responsible for promoting Uxin to dealers. CW2 was employed at Uxin from October 2016 to

  November 2017 and was based in Guangdong Province. CW2 told Plaintiffs’ investigator that

  Uxin would give kickbacks to dealers who agreed to use Uxin’s POS system.



                                                    34
Case 1:19-cv-00822-MKB-VMS Document 19 Filed 10/25/19 Page 35 of 42 PageID #: 354




            Respondeat Superior and Liability under Section 20 of the Exchange Act

          153.     Uxin is liable for the acts of the Defendants Dai and Zeng and Uxin’s employees

  under the doctrine of respondeat superior and common law principles of agency as all of the

  wrongful acts complained of herein were carried out within the scope of their employment with

  authorization.

          154.     The scienter of Defendants Dai and Zeng and other employees and agents of the

  Company is similarly imputed to Uxin under respondeat superior and agency principles.

                   PLAINTIFFS’ FRAUD-ON-THE-MARKET ALLEGATIONS

          155.     In pursuing the Section 10(b) claim, Plaintiffs will rely in part, upon the

  presumption of reliance established by the fraud-on-the-market doctrine in that, among other

  things: (a) Defendants made public statements that were rendered misleading because they failed

  to disclose material facts necessary to prevent such statement from being misleading during the

  Class Period; (b) the omissions were material; (c) Uxin ADSs were traded in efficient markets

  during the Class Period.

          156.     Uxin’s ADSs traded in efficient markets during the Class Period for the following

  reasons: (i) the ADSs were traded on NASDAQ; (ii) on average shares representing more than

  2.0% of the total ADSs outstanding were traded weekly during the Class Period; (iii) Uxin met the

  criteria for eligibility to file an S-3 Registration Statement during the Class Period; (iv) As a public

  issuer, Uxin filed periodic reports with the SEC; (v) Uxin regularly communicated with public

  investors via established market communication mechanisms, including through regular

  dissemination of press releases on the national circuits of major newswire services and through

  other wide-ranging public disclosures, such as communications with the financial press and other

  similar reporting services; (vi) Uxin was followed by at least four securities analysts employed by



                                                    35
Case 1:19-cv-00822-MKB-VMS Document 19 Filed 10/25/19 Page 36 of 42 PageID #: 355




  major brokerage firms, including Goldman Sachs, Morgan Stanley, J.P. Morgan, and Credit

  Suisse, who wrote reports that were widely distributed and publicly available; (vii) More than ten

  market makers made a market in Uxin ADSs during the Class Period; (vii) the price of Uxin ADSs

  responded quickly to incorporate and reflect new public information concerning Uxin during the

  Class Period.

          157.    Based on the foregoing, the market for Uxin ADSs promptly digested current

  information regarding Uxin from all publicly available sources and reflected such information in

  the prices of the shares, and Plaintiffs and members of the Class are entitled to a presumption of

  reliance upon the integrity of the market.

          158.    Alternatively, in pursuing their Section 10(b) claim, Plaintiffs are entitled to the

  presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of

  Utah v. United States, 406 U.S. 128 (1972), as Defendants omitted material information in their

  Class Period statements in violation of a duty to disclose such information as detailed above.

                                            COUNT IV
                  Violations of Section 10(b) of the Exchange Act and Rule 10b-5
                                    Against Uxin, Dai, and Zeng

          159.    Plaintiffs repeat and reallege each and every allegation contained above as if fully

  set forth herein.

          160.    This Count is asserted against Uxin, Dai, and Zeng and is based upon Section 10(b)

  of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

          161.    During the Class Period, Uxin, Dai, and Zeng, individually and in concert, directly

  or indirectly, disseminated or approved the false statements specified above, which they knew or

  deliberately disregarded were misleading in that they contained misrepresentations and failed to

  disclose material facts necessary in order to make the statements made, in light of the



                                                  36
Case 1:19-cv-00822-MKB-VMS Document 19 Filed 10/25/19 Page 37 of 42 PageID #: 356




  circumstances under which they were made, not misleading.

            162.   Uxin, Dai, and Zeng violated §10(b) of the Exchange Act and Rule 10b-5 in that

  they: employed devices, schemes and artifices to defraud; made untrue statements of material facts

  or omitted to state material facts necessary in order to make the statements made, in light of the

  circumstances under which they were made, not misleading; and/or engaged in acts, practices and

  a course of business that operated as a fraud or deceit upon Plaintiffs and others similarly situated

  in connection with their purchases of the Company’s ADSs during the Class Period.

            163.   Uxin, Dai, and Zeng acted with scienter in that they knew that the public documents

  and statements issued or disseminated in the name of the Company were materially false and

  misleading; knew that such statements or documents would be issued or disseminated to the

  investing public; and knowingly and substantially participated, or acquiesced in the issuance or

  dissemination of such statements or documents as primary violations of the securities laws. These

  defendants by virtue of their receipt of information reflecting the true facts of the Company, their

  control over, and/or receipt and/or modification of the Company’s allegedly materially misleading

  statements, and/or their associations with the Company which made them privy to confidential

  proprietary information concerning the Company, participated in the fraudulent scheme alleged

  herein.

            164.   Dai and Zeng, who are the senior officers and directors of the Company, had actual

  knowledge of the material omissions and/or the falsity of the material statements set forth above,

  and intended to deceive Plaintiffs and other members of the Class, or, in the alternative, acted with

  reckless disregard for the truth when they failed to ascertain and disclose the true facts in the

  statements made by them or other personnel of the Company to members of the investing public,

  including Plaintiffs and Class.



                                                   37
Case 1:19-cv-00822-MKB-VMS Document 19 Filed 10/25/19 Page 38 of 42 PageID #: 357




          165.    As a result of the foregoing, the market price of the Company’s ADSs was

  artificially inflated during the Class Period. In ignorance of the falsity of Uxin, Dai, and Zeng’s

  statements, Plaintiffs and members of the Class relied on the statements described above and/or

  the integrity of the market price of the Company’s ADSs during the Class Period in purchasing the

  Company’s ADSs at prices that were artificially inflated as a result of Uxin, Dai, and Zeng’s false

  and misleading statements.

          166.    Had Plaintiffs and members of the Class been aware that the market price of the

  Company’s ADSs had been artificially and falsely inflated by Uxin, Dai, and Zeng’s misleading

  statements and by the material adverse information which they did not disclose, they would not

  have purchased the Company’s ADSs at the artificially inflated prices that they did, or at all.

          167.    As a result of the wrongful conduct alleged herein, Plaintiffs and members of the

  Class have suffered damages in an amount to be established at trial.

          168.    By reason of the foregoing, Uxin, Dai, and Zeng have violated Section 10(b) of the

  Exchange Act and Rule 10b-5 promulgated thereunder and are liable to the Plaintiffs and members

  of the Class for substantial damages which they suffered in connection with their purchases of the

  Company’s ADSs during the Class Period.

          169.    This action was filed within five years of each Class member’s purchase of Uxin

  ADSs and within two years of the discovery of the Defendants’ fraudulent statements. It is

  therefore timely.

                                              COUNT V
                          Violation of Section 20(a) of The Exchange Act
                                       Against Dai and Zeng
          170.    Plaintiffs repeat and reallege each and every allegation contained above as if fully

  set forth herein.



                                                  38
Case 1:19-cv-00822-MKB-VMS Document 19 Filed 10/25/19 Page 39 of 42 PageID #: 358




         171.    During the Class Period, Dai and Zeng participated in the operation and

  management of the Company, and conducted and participated, directly and indirectly, in the

  conduct of the Company’s business affairs. Because of their senior positions, they knew the

  adverse non-public information regarding the Company’s business practices.

         172.    As officers and directors of a publicly owned company, Dai and Zeng had a duty

  to disseminate accurate and truthful information with respect to the Company’s financial condition

  and results of operations, and to correct promptly any public statements issued by the Company

  which had become materially false or misleading.

         173.    Because of their positions of control and authority as senior officers, Dai and Zeng

  were able to, and did, control the contents of the public filings which the Company disseminated

  in the marketplace during the Class Period. Throughout the Class Period, Dai and Zeng exercised

  their power and authority to cause the Company to engage in the wrongful acts complained of

  herein. Dai and Zeng therefore, were “controlling persons” of the Company within the meaning of

  Section 20(a) of the Exchange Act. In this capacity, they participated in the unlawful conduct

  alleged which artificially inflated the market price of the Company’s ADSs.

         174.    Dai and Zeng, therefore, acted as a controlling person of the Company. By reason

  of their senior management positions and/or being directors of the Company, Dai and Zeng had

  the power to direct the actions of, and exercised the same to cause, the Company to engage in the

  unlawful acts and conduct complained of herein. Dai and Zeng exercised control over the general

  operations of the Company and possessed the power to control the specific activities which

  comprise the primary violations about which Plaintiffs and the other members of the Class

  complain.

         175.    This action was filed within five years of each Class member’s purchase of Uxin



                                                 39
Case 1:19-cv-00822-MKB-VMS Document 19 Filed 10/25/19 Page 40 of 42 PageID #: 359




  ADSs and within two years of the discovery of the Defendants’ fraudulent statements. It is

  therefore timely.

          176.    By reason of the above conduct, Dai and Zeng are liable pursuant to Section 20(a)

  of the Exchange Act for the violations committed by the Company.


                                          PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs, on behalf of themselves and the Class, pray for judgment and

  relief as follows:

          (a)     Determining that the instant action may be maintained as a class action under Rule

  23 of the Federal Rules of Civil Procedure, and certifying Plaintiffs as Class Representatives;

          (b)     Awarding damages in favor of Plaintiffs and other Class members against all

  Defendants, jointly and severally, together with interest thereon;

          (c)     Awarding Plaintiffs and the other members of the Class prejudgment and post-

  interest; and

          (d)     Awarding Plaintiffs and other members of the Class such other and further relief

  as the Court may deem just and proper.

                                    JURY TRIAL DEMANDED

          Plaintiffs hereby demands a trial by jury.


  Dated: October 25, 2019                              Respectfully submitted,

                                                       THE ROSEN LAW FIRM, P.A.

                                                       By: /s/Phillip Kim
                                                       Phillip Kim
                                                       Laurence M. Rosen
                                                       Yu Shi
                                                       275 Madison Ave, 40th Floor
                                                       New York, NY 10016
                                                       Telephone: (212) 686-1060

                                                  40
Case 1:19-cv-00822-MKB-VMS Document 19 Filed 10/25/19 Page 41 of 42 PageID #: 360




                                            Fax: (212) 202-3827
                                            Email: pkim@rosenlegal.com
                                                   lrosen@rosenlegal.com
                                                   yshi@rosenlegal.com

                                            Lead Counsel for Plaintiffs


                                            THE SCHALL LAW FIRM
                                            Brian Schall, Esq.
                                            1880 Century Park East, Suite 404
                                            Los Angeles, CA 90067
                                            Telephone: (424) 303-1964
                                            Email: brian@schallfirm.com

                                            Additional Counsel for Plaintiffs




                                       41
Case 1:19-cv-00822-MKB-VMS Document 19 Filed 10/25/19 Page 42 of 42 PageID #: 361




                                  CERTIFICATE OF SERVICE

         I hereby certify that on October 25, 2019, a true and correct copy of the foregoing document
  was served by CM/ECF to the parties registered to the Court’s CM/ECF system.


                                               /s/Phillip Kim




                                                 42
